Citation Nr: 9917534	
Decision Date: 06/24/99    Archive Date: 06/29/99

DOCKET NO.  96-15 943	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been presented 
sufficient to reopen a claim for service connection for a 
hiatal hernia with gastroesophageal reflux (claimed as a 
stomach condition).

2.  Entitlement to service connection for bilateral tinnitus.

3.  Entitlement to service connection for abdominal pain from 
scar tissue.

4.  Entitlement to a compensable evaluation for bilateral 
hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L.J. Bakke, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1978 to October 
1987.  This appeal arises before the Board of Veterans' 
Appeals (Board) from rating decisions in which the reopening 
of a previously denied claim for service connection for a 
stomach condition was denied, and in which claims for service 
connection for tinnitus and abdominal pain from scar tissue 
and a compensable evaluation for bilateral hearing loss were 
also denied.  The matter of entitlement to a compensable 
rating for hearing loss is remanded, as discussed below.

The veteran submitted a claim for service connection for 
major depression in October 1995.  It does not appear, 
however, that the RO has addressed this claim, although the 
RO issued a rating decision in December 1996 denying service 
connection for depression, as secondary to abdominal pain, in 
response to an August 1996 claim.  

In addition, an October 1995 addendum to a summary of VA 
hospitalization in September and October 1995 indicates that 
the veteran was then found totally disabled and unable to 
hold any kind of employment.  A claim for a total disability 
rating under 38 C.F.R. § 3.340 is thus inferred.

Also, the RO issued a rating decision in January 1996, which, 
in part, denied reopening a claim for service connection for 
a back condition.  The record does not show that the veteran 
was notified of this action, however.  In the VA Form 9 dated 
in March 1996, the veteran again stated "I am also seeking 
service connection for back pains incurred during my 
enlistment."  

These matters are referred to the RO for appropriate action.


FINDINGS OF FACT

1.  By a decision dated in October 1991, the RO denied 
service connection for gastroenteritis and Giardia Lamblia, 
claimed as a stomach condition.

2.  Recent VA hospital records that contain evidence that the 
veteran has a hiatal hernia and gastroesophageal reflux are 
new and material in that they are so significant that they 
must be considered in order to fairly decide the merits of 
the claim for service connection of a stomach condition.

3.  The veteran has not presented competent medical evidence 
of a nexus between his currently manifested hiatal hernia and 
gastroesophageal reflux and any inservice injury or disease. 

4.  The veteran has an abdominal scar, resulting from a 
gunshot wound, which existed prior to his entrance into 
active service.

5.  The veteran has not presented competent medical evidence 
of a nexus between his currently manifested chronic abdominal 
pain and any inservice aggravation of his pre-existing 
abdominal scar.

6.  All relevant evidence for a fair and informed decision 
with regard to the veteran's claim for service connection for 
bilateral tinnitus has been obtained by the originating 
agency.

7.  The veteran is unable to provide a credible statement 
that he has current bilateral tinnitus, and there is no 
definitive objective test for the presence of tinnitus.


CONCLUSIONS OF LAW

1.  The RO's October 1991 rating decision denying entitlement 
to service connection for gastroenteritis and Gardia Lamblia, 
claimed as a stomach condition, is final.  38 U.S.C.A. § 7104 
(West 1991); 38 C.F.R. § 3.104 (1998).

2.  The claim for entitlement to service connection for a 
hiatal hernia and gastroesophageal reflux, claimed as a 
stomach condition, is reopened by the submission of new and 
material evidence.  38 U.S.C.A. §§ 5107, 5108, 7104 (West 
1991); 38 C.F.R. § 3.156 (1998).

3.  The claim for entitlement to service connection for a 
hiatal hernia and gastroesophageal reflux is not well-
grounded.  38 U.S.C.A. §§ 1131, 5107 (West 1991); 38 C.F.R. 
§§ 3.303, 3.306 (1998).

4.  The claim for entitlement to service connection for 
abdominal pain, from aggravation of pre-existing scar tissue, 
is not well grounded.  38 U.S.C.A. §§ 1131, 5107 (West 1991); 
38 C.F.R. §§ 3.303, 3.306 (1998).

5.  Bilateral tinnitus was not incurred as a result of active 
service.  38 U.S.C.A. §§ 1131, 5107(b) (West 1991); 38 C.F.R. 
§ 3.303 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  New and Material Evidence

Service connection may be established for disability 
resulting from personal injury or disease incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 
1991).  In the absence of chronicity at onset, a grant of 
service connection requires evidence of continuity of 
symptomatology demonstrating that a current disability was 
incurred in service.  38 C.F.R. § 3.303(b) (1998).  
Regulations also provide that service connection may be 
established where all the evidence of record, including that 
pertinent to service, demonstrates that the veteran's 
currently disability was incurred in service.  38 C.F.R. 
§ 3.303(d) (1998).

By a rating decision in August 1991, of which the veteran was 
informed in September 1991, the RO denied service connection 
for a stomach condition, specifically gastroenteritis and 
Giardia Lamblia.  The RO thereafter received a copy of a 
hospital report dated in March 1990, which referred to a 
partial small bowel obstruction and infection with Giardia 
Lamblia.  After consideration of this evidence, the RO issued 
an October 1991 rating decision, confirming and continuing 
its previous denial of service connection for gastroenteritis 
and Giardia Lamblia.  Notice of this decision was given to 
the veteran on October 10, 1991.  The veteran did not appeal 
this decision.  

The question before the Board is the limited question of 
whether the veteran has submitted new and material evidence 
to reopen his previously-denied claim.  The unappealed, 
October 1991 RO decision is the last prior final decision 
concerning the claim for service connection of a stomach 
condition.  To reopen a finally denied claim, a veteran must 
submit new and material evidence.  38 U.S.C.A. § 5107 (West 
1991); 38 C.F.R. § 3.104 (1998).  

As defined by regulation, new and material evidence means 
evidence not previously submitted to agency decision-makers 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a) (1998).

Current case law provides for a three-step analysis when a 
claimant seeks to reopen a final decision based on new and 
material evidence.  First, it must be determined whether new 
and material evidence has been presented under 38 C.F.R. § 
3.156(a); second, if new and material evidence has been 
presented, it must be determined immediately upon reopening 
whether, based upon all the evidence and presuming its 
credibility, the claim as reopened is well grounded pursuant 
to 38 U.S.C.A. § 5107(a); and third, if the claim is well 
grounded, the merits of the claim must be evaluated after 
ensuring the duty to assist under 38 U.S.C.A. § 5107(b) has 
been fulfilled.  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998) and Winters v. West, 12 Vet. App. 203 (1999) (en banc).  

In determining whether the evidence presented or secured 
since the prior final disallowance of the claim is new and 
material, "the credibility of the [new] evidence" is 
presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  
The new and material evidence must be presented or secured 
since the time that the claim was finally disallowed on any 
basis, not only since the time that the claim was last 
disallowed on the merits.  Evans v. Brown, 9 Vet. App. 273, 
285 (1996).  

Evidence received since the October 1991 decision with regard 
to the veteran's claim for service connection for a stomach 
condition includes VA hospital records dated in September and 
October 1995 showing clinical findings of a small sliding 
hiatal hernia with mild gastroesophageal reflux into the 
distal esophagus.  These records were not previously present 
in the claims file and were not considered in the previous 
denial.  In addition, these findings evidence a stomach 
condition not previously diagnosed.  As such, this evidence 
is both new and material.

The November 1995 rating decision indicates that the RO 
denied reopening the previously denied claim even though the 
current diagnoses of hiatal hernia and gastroesophageal 
reflux-claimed by the veteran as a "stomach condition"-
differ from the diagnoses of gastroenteritis and Giardia 
Lamblia--also claimed by the veteran as a "stomach 
condition"--at the time of the last previous denial in 
October 1991.  A new diagnosis forms the basis for a new 
claim for that diagnosed disability.  See Ephraim v. Brown, 
82 F.3d 399, 402 (Fed. Cir. 1996) (concluding that claim 
based on diagnosis of new mental disorder, taken alone or in 
combination with prior diagnosis of related mental disorder, 
is new claim for purposes of jurisdictional requirement and 
therefore permits separate NOD as to that separate but 
related claim).  Thus, the VA hospital records from September 
and October 1995 showing that the veteran has a hiatal hernia 
and gastroesophageal reflux are significant enough that they 
must be considered in order to fairly decide the merits of 
the claim.  The Board concludes that the additional evidence 
constitutes new and material evidence sufficient to reopen 
the claim for service connection for a hiatal hernia and 
gastroesophageal reflux, claimed as a stomach condition.

Because the Board is considering this claim on a de novo 
basis, and the RO did not make such a review of all the 
evidence when it denied the veteran's request to reopen his 
claim, the Board must address the matter of whether the 
veteran will be prejudiced by consideration of the case on 
its merits.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993); VAOGCPREC 16-92 (O.G.C. Prec. 16-92) at 7-10.  The 
statement of the case and supplemental statements of the case 
included, or included by reference, a discussion of the 
merits upon which the veteran's request to reopen his claim 
was denied, summarized the evidence submitted, and included 
the law and regulations pertaining to the issues of service 
connection and finality.  In addition, the November 1995 
rating decision and the statement of the case notified the 
veteran that he needed to submit evidence showing that his 
currently exhibited hiatal hernia and gastroesophageal reflux 
are etiologically related to his active service.  Thus, the 
Board concludes that the veteran will not be prejudiced by 
the Board's review of this case on its merits.  See also 
Winters, supra.

Where the Board determines that new and material evidence has 
been submitted under 38 C.F.R. § 3.156(a), and the case is 
thus reopened, the Board must now determine whether the claim 
for a hiatal hernia and gastroesophageal reflux is well-
grounded.  See Hodge and Winters, supra.  The Board will 
discuss this in the following section.

II.  Service Connection 

For the Board to consider the veteran's claim, the veteran 
must submit evidence that the claim is well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).  A well-grounded claim is 
a plausible claim, one which is meritorious on its own or 
capable of substantiation.  Murphy v. Derwinski, 1 Vet. App. 
78, 81 (1990).  A well-grounded claim also requires more than 
just mere allegations that the veteran's service, or an 
incident which occurred therein, resulted in illness, injury, 
or death.  The veteran must submit supporting evidence that 
would justify the belief that the claim is plausible.  See 
Tirpak v. Derwinski, 2 Vet. App. 609 (1992); Grivois v. 
Brown, 6 Vet. App. 136 (1994).  Evidentiary assertions by the 
claimant must be accepted as true for the purpose of 
determining if a claim is well-grounded, except where such 
assertions are inherently incredible or beyond the competence 
of the person making the assertion.  King v. Brown, 5 Vet. 
App. 19 (1993).

Service connection may be established for disability 
resulting from personal injury or disease incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 
1991).  In the absence of chronicity at onset, a grant of 
service connection requires evidence of continuity of 
symptomatology demonstrating that a current disability was 
incurred in service.  38 C.F.R. § 3.303(b) (1998).  
Regulations also provide that service connection may be 
established where all the evidence of record, including that 
pertinent to service, demonstrates that the veteran's 
currently disability was incurred in service.  38 C.F.R. 
§ 3.303(d) (1998).

The three elements of a "well grounded" claim for service 
connection are (1) evidence of a current disability as 
provided by a medical diagnosis; (2) evidence of incurrence 
or aggravation of a disease or injury in service as provided 
by either lay or medical evidence, as the situation dictates; 
and, (3) a nexus, or link, between the inservice disease or 
injury and the current disability, as provided by competent 
medical evidence.  See Caluza v. Brown, 7 Vet. App. 498, 506 
(1994).  The three-prong analysis of well-groundedness 
presented in Caluza applies also to claims of entitlement to 
service connection based on aggravation.  Chelte v. Brown, 10 
Vet. App. 268 (1997) (finding a claim of entitlement to 
service connection, based upon aggravation pursuant to 38 
C.F.R. § 3.306, not to be well-grounded).

The veteran has presented his own statements regarding the 
cause of his hiatal hernia, gastroesophageal reflux, and 
chronic abdominal pain.  However, the record does not show 
that he is a medical professional, with the training and 
expertise to provide clinical findings regarding the nature 
and extent of these disabilities or their etiologic 
relationship to service.  Consequently, his statements are 
credible concerning his subjective complaints and his 
history; but they do not constitute competent medical 
evidence for the purposes of showing a nexus between current 
complaints and service.  See Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992); Grottveit v. Brown, 5 Vet. App. 91 (1993).

As the veteran has presented no evidence, other than his own 
allegations, to establish an etiological link between his 
current hiatal hernia and gastroesophageal reflux and his 
active service, and between his chronic abdominal pain and 
any inservice aggravation of his pre-existing abdominal scar, 
his claims for service connection for a hiatal hernia, 
gastroesophageal reflux, and chronic abdominal pain are not 
well-grounded, as discussed below.  38 U.S.C.A. § 5107 (West 
1991); Caluza, supra; Chelte, supra.

Although the RO did not specifically state that it denied 
these claims on the basis that they were not well-grounded, 
the Board concludes that this error was not prejudicial to 
the veteran.  See Edenfield v. Brown, 8 Vet. App. 384 (1995) 
(en banc) (when the Board decision disallowed a claim on the 
merits where the Court finds the claim to be not well-
grounded, the appropriate remedy is to affirm, rather than 
vacate, the Board's decision, on the basis of nonprejudicial 
error).  See also Winters, supra.

A.  Hiatal Hernia and Gastroesophageal Reflux

The veteran asserts that he currently suffers from a stomach 
condition that is the result of his active service.  To this 
end, he has provided competent medical evidence demonstrating 
that he currently has a stomach condition, described in 
September-October 1995 VA hospital records as a small sliding 
hiatal hernia with mild gastroesophageal reflux.  In 
addition, the service medical records containing a diagnosis 
of gastroenteritis are sufficient evidence of an inservice 
stomach disease for the purpose of well-grounding his claim.  
Yet, the veteran has not presented competent medical evidence 
of a nexus between his currently manifested hiatal hernia and 
gastroesophageal reflux and any inservice injury or disease.

Service medical records show that the veteran presented with 
complaints of abdominal pain on two occasions.  In August 
1980, he was diagnosed with abdominal colic and questionable 
gastroenteritis or irritable bowel syndrome; and in February 
1986, he was diagnosed with gastroenteritis.  There is 
nothing further.  His reports of medical history and 
examination at discharge, dated in October 1987, reveal no 
complaints of stomach or intestinal trouble, or abdominal or 
viscera abnormalities, defects, or diagnoses other than the 
pre-existing abdominal scar.  In addition, a June 1988 VA 
examination report shows no abnormalities or diagnoses 
concerning the digestive system, other than the pre-existing 
abdominal scar.

The evidentiary record presents no statements or medical 
expert opinions that link the veteran's current hiatal hernia 
and gastroesophageal reflux to any inservice disease or 
injury.  Rather, the VA clinical findings reported in the 
September-October 1995 hospital records-dated eight years 
after the veteran's discharge from active service-- are the 
first medical evidence of record indicating the veteran has a 
hiatal hernia and gastroesophageal reflux.

Because the veteran has failed to submit any competent 
evidence that his currently manifested hiatal hernia and 
gastroesophageal reflux are linked to service, his claim for 
service connection for a hiatal hernia and gastroesophageal 
reflux is not well-grounded.  38 U.S.C.A. § 5107 (West 1991); 
Caluza, supra.

B.  Chronic Abdominal Pain

The veteran asserts that his currently diagnosed abdominal 
pain is the result of his active service.  Specifically, he 
argues that this abdominal pain is the result of aggravation 
of his pre-existing scar, which, he testified in February 
1999 before the undersigned member of the Board, is the 
residual of a gunshot wound he sustained prior to his entry 
into active service.  To this end he has provided competent 
medical evidence demonstrating that he does currently suffer 
from chronic abdominal pain, described in June 1995 as 
worsening and involving a high possibility of adhesions 
causing partial obstruction.  In addition, for the purposes 
of well-grounding a claim under Caluza, the veteran's 
testimony that he injured himself in service when lifting 
heavy helicopter blades is competent evidence.  Yet, the 
veteran has not presented competent medical evidence of a 
nexus between his currently manifested abdominal pain and any 
inservice aggravation of the pre-existing scar.

The veteran's reports of medical history and examination at 
entry into active service, dated in August 1978, reveal a 
history of an operation in 1972 and observation of an eight 
inch scar in the mid abdomen with a two inch scar in the 
upper quadrant.  The examiner noted only that the 1972 
operation was "self explanatory (no problems now.)"  No 
other abdomen or viscera abnormalities, defects, or diagnoses 
were noted.  Subsequent examination reports indicate that the 
scar was well healed and not considered disabling.  These 
documents and service medical records further note a history, 
as reported by the veteran, that the scar is the residual of 
pre-service gunshot wound.

Upon entrance into service, the veteran is presumed to be of 
sound condition except for those defects or disorders noted 
on the entrance examination.  However, where clear and 
unmistakable evidence demonstrates that an injury or disease 
existed prior to service, the presumption of his sound 
condition shall be rebutted.  38 U.S.C.A. § 1111 (West 1991); 
38 C.F.R. § 3.304(b) (1998).  Where the record establishes 
that an injury or disease existed prior to entrance into 
service, a grant of service connection will be warranted only 
if the record establishes that the veteran's disability from 
his pre-existing condition increased in severity as a result 
of service.  If, however, there is a specific finding that 
any noted increase is the result of the natural progress of 
the disease, entitlement to service connection will not be 
warranted.  38 U.S.C.A. § 1153 (West 1991); 38 C.F.R. 
§ 3.306(a) (1998).  In the present case, the August 1978 
reports of medical history and examination reveal that, while 
the veteran did not then report a history of a gunshot wound, 
he did state he had had an operation in 1972, and that the 
examiner observed the scar.  Subsequent reports of medical 
history and examination show the veteran reported a history 
of having sustained a gunshot wound before service and 
reflects the examiners' continuing opinion that the abdominal 
scars were considered well-healed and/or non-disabling.  He 
is therefore not entitled to the presumption of soundness 
with regard to the abdominal scar.

However, service-connection may also be granted for a pre-
existing condition that was aggravated by service.  
38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303(a) (1998).  
Aggravation of a pre-existing injury or disease is considered 
to have occurred where there is an increase in disability 
during service, absent a specific finding that the increase 
in disability is due to the natural progression of the 
disease.  38 U.S.C.A. § 1153 (West 1991); 38 C.F.R. § 3.306 
(1998).  As noted above, service medical records show that 
the veteran presented on two occasions with abdominal pain.  
However, the examiner recorded findings relative to stomach 
and intestinal problems, rather than to the scar itself.  In 
August 1980, the records show the veteran was diagnosed with 
abdominal colic and questionable gastroenteritis versus 
irritable bowel syndrome.  And, in February 1986, these 
records show he was diagnosed with and treated for 
gastroenteritis.  Service medical records evidence no 
complaints of or treatment for the scar itself during active 
service.  Moreover, reports of history and examination at the 
veteran's discharge from active duty, dated in October 1987, 
reveal no complaints or observations of stomach or intestinal 
trouble, or of problems with skin, growths, or cysts.  The 
examiner then described the scar as being eight inches in 
length and positioned mid abdomen, with a one-inch scar on 
the right side of the abdomen, and noted that it was not 
considered disabling. 

The evidentiary record reveals that the veteran first 
complained of abdominal pain from the scar in a statement 
received in June 1988.  Private hospital records dated in 
April-May 1988 show the veteran had presented with a three-
day history of intermittent sharp lower abdominal pain with 
nausea and diarrhea and reported a history of the gunshot 
wound to the abdomen, which he then stated had required 
exploratory laparotomy.  The examiner recorded objective 
observations of a well-healed midline scar and a right-sided 
entrance wound scar, mild lower quadrant abdominal 
tenderness-greatest beneath the umbilicus-but no masses or 
organomegaly.  The records further reflect that the veteran 
was watched closely for appendicitis or small bowel 
obstruction because of the history of the gunshot wound.  
Nonetheless, the records demonstrate that no obstruction was 
found, and show a discharge diagnosis of viral 
gastroenteritis.  In addition, a June 1988 VA examination 
report is also of record.  The examiner noted a well-healed 
14-centimeter surgical scar in the upper abdomen, midline, 
but noted no other abnormalities.  However, this report 
reflects a history of a gunshot wound to the abdomen, 
requiring exploratory laparoscopy, in 1985.

A review of the veteran's service medical records simply does 
not establish that the veteran underwent exploratory 
laparoscopy in service-let alone that he sustained a gunshot 
wound to the abdomen in 1985.  As discussed above, service 
medical records reveal a history of a gunshot wound to the 
abdomen pre-dating the veteran's entrance into service, with 
objective observations of scars deriving from the wound and 
resultant surgery.  These histories are consistent with those 
the veteran gave when presenting for medical treatment in 
service, in February 1986, and after service, in April-May 
1988, as well as the remainder of the medical evidence now 
present before the Board.  Moreover, the descriptions of the 
abdominal scar recorded in the veteran's reports of medical 
examination at entrance to and discharge from active service 
are similar.  Thus, the Board finds that the examiner's 1988 
notation of a 1985 gunshot wound and exploratory surgery is 
in error.

As the medical evidence of record simply does not establish 
that the veteran experienced any exacerbation of his pre-
existing abdominal scar while in service, or that the scar 
worsened during his active service, the Board cannot find 
that there was any increase in this disability during the 
veteran's active service.  Therefore, the Board finds that 
the veteran's pre-existing abdominal scar was not aggravated 
by service.  38 U.S.C.A. § 1153 (West 1991); 38 C.F.R. 
§ 3.306 (1998).  

Following his discharge from active service, the veteran 
continued to present, intermittently, with abdominal pain and 
to be treated for different conditions including partial 
small bowel obstruction and a parasitic infection.  Yet, it 
is not until June 1995-more than seven years following the 
veteran's discharge from active service-that the medical 
evidence of record establishes a connection between the 
veteran's abdominal pain and his pre-existing abdominal scar.  
A June 1995 treatment record assessed chronic abdominal pain, 
which appeared to be worsening and indicated, in pertinent 
part, that adhesions would be a high possibility causing 
partial obstruction, given the long duration and previous 
history of trauma.

Nonetheless, the evidentiary record presents no statements or 
medical expert opinions that link this condition or the 
veteran's current chronic abdominal pain to any in-service 
aggravation of the pre-existing scar. 

Because the veteran has failed to submit any competent 
evidence that his currently manifested chronic abdominal pain 
is linked to disease or injury in service, his claim for 
service connection for chronic abdominal pain from 
aggravation of the pre-existing scar is not well-grounded.  
38 U.S.C.A. § 5107 (West 1991); Caluza, supra; Chelte, supra.

C.  Bilateral Tinnitus

The veteran asserts that his currently diagnosed bilateral 
tinnitus is the result of his active service.  Specifically, 
he avers that his bilateral tinnitus is the result of the 
same acoustic trauma that caused his service-connected 
bilateral hearing loss.

At the outset, the Board notes that the veteran has submitted 
a well-grounded claim for bilateral tinnitus within the 
meaning of Caluza, supra.  He has provided competent medical 
evidence demonstrating that he does currently suffer from 
bilateral tinnitus, diagnosed in September 1998, and has 
testified before the undersigned member of the Board that he 
experienced acoustic trauma in service.  Finally, the 
evidentiary record reveals a medical expert opinion which 
provides an etiological link, or nexus, between the veteran's 
current bilateral tinnitus and his inservice noise exposure.

The veteran has not alleged that any other records of 
probative value that may be obtained, and which have not 
already been associated with his claims folder, are 
available.  Accordingly, the Board finds that all relevant 
facts with regard to his claim for service connection for 
bilateral tinnitus have been properly developed and the duty 
to assist him, as mandated by 38 U.S.C.A. § 5107(a) (West 
1991), has been satisfied.

The veteran's DD Form 214 shows that he served as a 
helicopter power plant mechanic for eight years and five 
months.  Service medical records further show that the 
veteran exhibited bilateral hearing loss.  His report of 
medical examination at discharge, dated in October 1987, 
further evidences bilateral hearing loss, which was not then 
considered disabling.  However, these records do not reflect 
a diagnosis of tinnitus-nor do they show that the veteran 
complained of or was treated for tinnitus-in service.  The 
June 1988 VA examination report contains a notation of 
"tinnitus most of the time."  Thereafter, the first medical 
evidence of treatment for tinnitus is dated in September 
1995-nearly eight years following the veteran's discharge 
from active service.  The report of a VA examination in March 
1996 noted a definite functional component in both ears.  The 
diagnosis was initially sensorineural hearing loss - 
questionable malingering versus true pathology; it was noted 
that objected testing was needed to evaluate this.  The later 
notation was "no true pathology, no tinnitus."  A VA 
treatment record in December 1996 also refers to the 
veteran's report that his hearing had recently become worse, 
and that he had developed tinnitus and staggering.  

The VA examination report of September 1998 contains two 
opinions concerning the veteran's tinnitus.  Rick Bollinger, 
Ph.D., Chief, ASP Service, Speech Pathologist indicated, in 
pertinent part, that the veteran's "lengthy history of 
invalid (inaccurate) voluntary responses to audiologic test 
attempts casts doubt on the validity of his claims of 
tinnitus."  Dr. Bollinger noted the history of invalid or 
inaccurate test results dating back to the veteran's active 
service.  

The examining physician, Fred F. Telischi, M.D, stated in 
pertinent part: 

It appears, from previous audiometry, 
that there is at least a moderate level 
of hearing loss which is primarily 
sensorineural in both ears.  This type of 
hearing loss, when it is related to noise 
exposure, is typically consistent with 
associated tinnitus.  The history of 
working with the type of aircraft engine 
noise that [the veteran] relates is 
consistent with a high-frequency 
sensorineural hearing loss.  It is as 
likely as not that the veteran's tinnitus 
is related to acoustic trauma in the 
service,  although there is no definitive 
objective test for tinnitus.

Thus, we have the VA examiner in March 1996 and Dr. Bollinger 
in September 1998, who determined that the veteran did not 
have tinnitus, versus Dr. Telischi, who felt that it was as 
likely as not that the veteran's tinnitus was related to in-
service noise exposure, given the type of hearing loss that 
he demonstrated, but who also pointed out that there is no 
definitive objective test for tinnitus.  There are no other 
medical expert opinions of record.  

Thus, the question of whether or not the veteran has tinnitus 
is grounded in the veteran's truthfulness.  The record 
contains numerous audiometric reports - dating back to 
service - that note the veteran's inconsistent, inaccurate, 
or invalid responses on subjective audiometric testing.  The 
veteran also testified before the undersigned member of the 
Board, who thereby had an opportunity to consider the 
veteran's demeanor - as did the various examiners -- in 
forming an opinion concerning his credibility.  The veteran 
was unable to present a satisfactory explanation for his 
inability to provide accurate test results, nor could he 
assure me that he would provide accurate test results in the 
future.  I, along with Dr. Bollinger and the VA examiner in 
March 1996, conclude that the veteran has shown a pattern of 
frankly false responses on audiometric testing to such a 
pervasive degree that I do not accept his statements 
concerning the presence of tinnitus as true.  Dr. Telischi 
appears to base his opinion on the known facts - i.e., the 
type of hearing loss demonstrated and the noise exposure in 
service - without specifically addressing the veteran's 
veracity as to the presence of tinnitus.  As there is no 
definitive objective test for tinnitus, as stated by Dr. 
Telischi, and as the Board concludes that the veteran's 
statements are inherently unreliable, the Board also 
concludes that the preponderance of the evidence is against 
the claim for service connection for tinnitus.  38 U.S.C.A. 
§ 1131 (West 1991); 38 C.F.R. §§ 3.303 (1998).

III.  Duty Under 38 U.S.C.A. § 5103(a)

Where a claim is not well grounded, VA does not have a 
statutory duty to assist a claimant in developing facts 
pertinent to the claim.  Nevertheless, VA may be obligated 
under 38 U.S.C.A. § 5103(a) to advise the claimant of 
evidence needed to complete his application.  This obligation 
depends on the particular facts of the case and the extent to 
which VA has advised the claimant of the evidence necessary 
to be submitted with a VA benefits claim.  Robinette v. 
Brown, 8 Vet. App. 69, 77-80 (1995).  Here, the RO fulfilled 
its obligation in its statement of the case and supplemental 
statements of the case, which informed the veteran of the 
reasons his claims had been denied.  Also, by this decision, 
the Board informs the veteran of the type of evidence needed 
to well-ground his claims for service connection for a hiatal 
hernia, gastroesophageal reflux, and abdominal pain from 
aggravation of pre-existing scar tissue.  

In the present case, the veteran has indicated the existence 
of medical evidence of a link between aggravation of his 
abdominal scar in service and his current abdominal pain, in 
that he testified before the undersigned member of the Board 
in February 1999 that his treating physicians have told him 
that the aggravation of this scar is due to his active 
service.  In addition, the veteran testified he received 
treatment for abdominal pain within a few months after being 
discharged from active service.  The evidentiary record also 
reveals the veteran is currently receiving disability 
benefits from SSA.  

The record was left open for 30 days after the February 1999 
hearing so that the veteran could submit additional evidence 
and additional evidence has been received with a waiver of RO 
consideration.  See 38 C.F.R. § 20.1304(c) (1998).  The 
additional evidence received includes a copy of a January 
1997 decision by an administrative law judge granting SSA 
benefits, and some, but not all, of the records upon which 
this decision was based.  Moreover, concerning the opinion 
evidence, the veteran, when queried as to which physicians 
had expressed the opinion that his scar was aggravated during 
military service, was not specific, responding that he had 
been treated by a variety of physicians at a variety of 
hospitals. 

Thus, the veteran was offered an opportunity to submit the 
evidence that might make his claims well grounded, and he did 
not provide VA with information that might permit VA to 
attempt to obtain additional information itself.  In view of 
the foregoing, the Board finds that VA has fulfilled its duty 
under 38 U.S.C.A. § 5103(a) (West 1991).  See Robinette v. 
Brown, 8 Vet. App. 69, 74 (1995), citing Murincsak v. 
Derwinski, 2 Vet. App. 363, 372 (1992) and Bell v. Derwinski, 
2 Vet. App. 611, 612 (per curiam order, July 21, 1992).


ORDER

The previously denied claim for service connection for a 
stomach condition is reopened by the submission of new and 
material evidence.

The claims for service connection for a hiatal hernia and 
gastroesophageal reflux, claimed as a stomach condition, for 
abdominal pain from aggravation of a pre-existing abdominal 
scar, and for tinnitus  are denied.


REMAND

Effective June 10, 1999, regulations concerning the 
evaluation of hearing loss were revised.  In Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991), the Court held 
that, when there has been a change in an applicable stature 
or regulation after a claim has been filed but before a final 
decision has been rendered, VA must apply the version of the 
statute or regulation which is most favorable to the 
claimant, unless Congress has expressly provided otherwise or 
has authorized VA to provide otherwise and VA has done so.  
Accordingly, with respect to claims involving ratings for 
hearing loss which were pending on June 10, 1999, it will be 
necessary to determine whether the amended regulations or the 
previously existing regulations are more favorable to the 
claimant.  The more favorable regulation must then be 
applied.  The General Counsel of VA, in a precedent opinion, 
has held that the determination of whether an amended 
regulation is more beneficial to a claimant than the prior 
provisions must be made on a case-by-case basis.  VAOPGCPREC 
11-97 (O.G.C. Prec 11-97).  

The RO has not had an opportunity to consider whether the 
revised or the former rating criteria would be more favorable 
to the veteran.  To ensure full compliance with due process 
requirements, the case is REMANDED to the RO for the 
following action:

1. The RO should consider whether the 
rating criteria that became effective on 
June 10, 1999, are more or less favorable 
to the veteran than the former rating 
criteria, and should assign a disability 
evaluation for the veteran's service-
connected hearing loss using the more 
favorable rating criteria.  In making 
this determination, the RO should 
undertake any evidentiary development 
necessary to rate the disability.  

2.  If the benefit sought on appeal 
remains denied, the veteran and 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  The appellant may present 
additional evidence or argument while the case is in remand 
status at the RO.  Cf. Quarles v. Derwinski, 3 Vet. App. 129, 
141 (1992).  If a VA examination is scheduled by the RO, the 
appellant is hereby notified that it is the appellant's 
responsibility to report for the examination and to cooperate 
in the development of the case, and that the consequences of 
failure to report for a VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 
(1998).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals

 

